                      UNITED STATES DISTRICT COtJRT
                      EASTERN DISTRICT OF VIRGINIA
                            Norfolk Division


BRIDGET SHEILA CALCAGNI,


                   Petitioner,

V.                                                   Civil No. 2:18cvl26
                                                   Criminal No. 2;16cr78


UNITED STATES OF AMERICA,


                   Respondent.



                            OPINION and ORDER


      This matter is before the Court on Bridget Sheila Calcagni's

  Petitioner") Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C. § 2255. Petitioner's § 2255 Motion raises

one   claim   of   ineffective   assistance   of    counsel   based   on   her

attorney's failure to object to a two-level enhancement applied at

sentencing. ECF Nos. 31, 32.      After reviewing the record, the Court

finds that an evidentiary hearing is unnecessary because the record

conclusively demonstrates that Petitioner is not entitled to any

relief.   See R. Gov. § 2255 Proc. in U.S. Dist. Cts. 8(a). For the

reasons set forth below. Petitioner's § 2255 motion is DENIED.

                    I. FACTUAL AND PROCEDUARL HISTORY


      On November 15, 2016, pursuant to a written plea agreement,

Petitioner pled guilty to one count of an indictment: Count One,

Conspiracy to Distribute and Possess with Intent to Distribute 50

Grams or More of Methamphetamine, commonly known as ''Ice," in
